—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Hutcherson, *188J.), entered September 20, 2000, which, upon a jury verdict in favor of the defendant and against them on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the evidence before the jury was legally sufficient to support its verdict in the defendant’s favor (see, Cohen v Hallmark Cards, 45 NY2d 493). The verdict was also supported by a fair interpretation of the evidence (see, Sideris v Town of Huntington, 240 AD2d 652; Conforti v Gaeta, 190 AD2d 772, 773; Nicastro v Park, 113 AD2d 129, 134). O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.